DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 221, Fig. 2; 105, Fig. 8A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-15 are objected to because of the following informalities:  
In claims 2-9, line 1 respectively, “A drug delivery device” should be “The drug delivery device”
In claim 2, line 1, “sound transducer;” should be “sound transducer:” (colon instead of comma)
In claim 9, line 6, “the size” should be “a size”
In claim 10, line 2, “the drug delivery device” should be “a drug delivery device”
In claim 10, line 4, “a housing” should be “the drug delivery device housing” for consistency
The electronic label”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the piezoelectric foil" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the piezoelectric foil” will be interpreted as “a piezoelectric foil.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Cowe et al (US 2017/0007765).
Regarding claim 1, Cowe discloses:
A drug delivery device (1; Fig. 1), comprising: a housing (20; ¶0049 – “a housing (20)”) having an exterior surface (outer surface of housing 20), a drug-filled cartridge (30) or structure for receiving a drug-filled cartridge, the cartridge (30) comprising an outlet (34) and an axially displaceable piston (32), drug (12) comprising: a drive member (12) adapted to engage and axially move the piston (32) to thereby expel an amount of drug from the cartridge (30) through the outlet (34) (¶0049 – “cartridge comprises a piston (32) at its rearward end which may be urged forward relative to the body of the cartridge to expel the medicament therefrom” and “moving a drive element (12) between a rearward position and a forward position so as to drivingly engage the piston (32) within the syringe (30)” ), and an indicator member (140; Fig. 10 – the relied upon embodiment is a device with the indicator module 140; the other elements of the device function in the same way as with indicator module 40 in Fig. 1 and are therefore cited for overlapping elements) arranged to move corresponding to an action performed on or by the drug delivery device (1) (¶0029 – “an electrically-operated indicator module for generating an indication corresponding to the stage of use of the device. The drive element may be arranged to be moveably mounted within a substantially standard injection device. The indicator module may be contained with an interior of the drive element,” which means that the indication member 140 moves with the drive element during dose delivery), electronic circuitry comprising: sensor structure (148a, 148b) adapted to detect movement of the indicator member (0) (¶0056, 0068 – the switch 48 is a sensor that detects proximity of the indicator member 140 to trigger points in the housing to indicate where the indicator member 140 is with respect to the housing 20), wireless communication structure (147; ¶0071 – “sound emitter (147) is in the form of a piezoelectric transducer” – the sound emitter 147 is a wireless communication structure because it communicates to the user through an audio signal rather than through a digital signal), a processor (142) adapted to (i) receive input from the sensor structure (148a, 148b) indicative of indicator member (140) movement (¶0014, 0068 – “housing may comprise at least one associated trigger point arranged to engage the switch when the switch is in axial alignment with the trigger point,” so the switch 148 is a sensor that detects proximity of the indicator member 140 to trigger points in the housing to indicate where the indicator member 140 is with respect to the housing 20, which correlates to when the indicator member 140 moves) and (ii) control the wireless communication structure (147) to transmit a data signal comprising coded information derived from received input from the sensor structure (48) (¶0056, 0070 – “microprocessor (42) receives a signal from the switch (48) and, after a predefined delay has lapsed, triggers both an audible indication from the loudspeaker (47) and a visual indication from the LED (45)” – similar to the other embodiment of the indicator 40, the processor 142 148a, 148b that then triggers an audible indication from sound emitter 147), and an energy source (146; ¶0070 – “Batteries (146)”), wherein the wireless communication structure (147) is in the form of a sound transducer (¶0071 – “sound emitter (147) is in the form of a piezoelectric transducer”).
Regarding claim 2, Cowe discloses:
A drug delivery device as in claim 1, wherein the sound transducer (147) is; (i) a sound emitter (¶0071 – “sound emitter (147) is in the form of a piezoelectric transducer”), or (ii) a bidirectional sound transducer, the processor being adapted to receive input from the sound transducer.
Regarding claim 4, Cowe discloses:
A drug delivery device as in claim 1, wherein the sound transducer (147) is a piezoelectric sound transducer (¶0071 – “sound emitter (147) is in the form of a piezoelectric transducer”).
Regarding claim 8, Cowe discloses:
A drug delivery device as in claim 1, wherein the housing (20) comprises a portion with reduced wall thickness (see Image 1 below) over which at least a portion of the sound transducer (147) is arranged.
Image 1. Annotated portion of Fig. 1

    PNG
    media_image1.png
    254
    786
    media_image1.png
    Greyscale

Regarding claim 9, Cowe discloses:
A drug delivery device as in claim 1, wherein: the drug expelling structure (12) further comprises a dose setting member (18) allowing a user to set a dose amount of drug to be expelled (¶0050 – where the set dose is the entirety of the cartridge, the trigger 18 allows the dose to be set and expelled), and the indicator element (140) is adapted to move during setting and/or expelling of a dose amount (¶0029 – “an 40 moves with the drive element during dose delivery), the amount of movement being indicative of the size of the set and/or expelled dose amount (¶0029 – because the indicator moves with the drive mechanism, movement of the indicator is correlated with movement of the drive mechanism).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer et al (WO 2015/071354) in view of Whalley et al (US 2013/0310756).
Regarding claim 1, Radmer discloses:
(600; 200; page 9:26-36, page 10:1-7 – the general characteristics of the pen are described in the embodiment of Fig. 2, which is being referred to for clarity) comprising: a housing (201) having an exterior surface (exterior surface of housing 201), a drug-filled cartridge (213) or structure for receiving (210) a drug-filled cartridge (213), the cartridge (213) comprising an outlet (216) and an axially displaceable piston (page 9:26-36, page 10:1-7 – “cartridge is provided with a piston”), drug expelling structure comprising: a drive member (220) adapted to engage and axially move the piston to thereby expel an amount of drug from the cartridge (213) through the outlet (page 9:26-36, page 10:1-7 – “cartridge is provided with a piston”), and an indicator member (Fig. 25) arranged to move corresponding to an action performed on or by the drug delivery device (page 21:19-23 – “indicator member, e.g. in the form of an electrically conducting projection arranged on the scale drum”), electronic circuitry (700; Fig. 14) comprising: sensor structure (1801; Fig. 25) adapted to detect movement of the indicator member (page 23:30-33 – “a switch arrangement based on the label being provided with a piezo element 1801 being actuated during dose setting and/or dose expelling”), communication structure (720), 
a processor (730) adapted to (i) receive input from the drug delivery device indicative of indicator member movement (page 20:24-35 – “When a dose has been set and the user releases the expelling mechanism to expel a dose, the ratchet tube 450 (FIG. 7) will be moved distally and start to rotate, this subsequently resulting in the label switch being actuated (FIG. 16.2) as described with reference to FIGS. 5-8” which means that use of the device acts as a trigger to actuate the label), and (ii) control the communication structure (720) to control the wireless communication structure to transmit a data signal comprising coded information derived from received input from the sensor structure (page 20:24-35 – “When a dose has been set and the user releases the expelling mechanism to expel a dose, the ratchet tube 450 (FIG. 7) will be moved distally and start to rotate, this subsequently resulting in the label switch being actuated (FIG. 16.2) as described with reference to FIGS. 5-8” which means that activation of the sensor structure translates to the processor turning on to actuate the label and start a timer), and an energy source (740).
Radmer discloses all of the elements of the claim but is silent regarding “a wireless communication structure, wherein the wireless communication structure is in the form of a sound (¶0037). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the display of Radmer to incorporate a microphone (which is a type of sound transducer) as taught by Whalley because doing so would be the result of a simple substitution of one known element (the microphone of Whalley) for another known element (the display of Radmer) to obtain predictable results (transmit information to a user about the drug delivery device).
Regarding claim 2, Radmer in view of Whalley discloses an electronic label as in claim 1, wherein the sound transducer taught by Whalley in the rejection of claim 1 is a “sound emitter” in the form of a microphone. 
Regarding claim 5, Radmer in view of Whalley discloses:
A drug delivery device as in claim 1, comprising a flexible carrier foil (710) on which is formed or mounted: the energy source (740), and the processor (730), wherein the flexible carrier foil (710) is mounted on the exterior surface of the housing (Fig. 15.18).
Radmer is silent regarding a “sound transducer” formed or mounted on the foil. However, the sound transducer taught by Whalley in the rejection of claim 1 is taught to be mounted on the processing unit of the device (Fig. 4; ¶0041). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Radmer to mount the sound transducer taught by Whalley to the foil in order to provide sufficient structure for the device to audibly communicate with the user, as taught by Whalley.
Regarding claim 10, Radmer discloses:
An electronic label (700; Fig. 14) adapted to be mounted on an exterior surface of a drug delivery device housing (exterior of device 600; Fig. 15.18), the drug delivery device (600; 200; page 9:26-36, page 10:1-7 – the general characteristics of the pen are described in the embodiment of Fig. 2, which is being referred to for clarity) comprising: a housing (201) having an exterior surface (exterior surface of housing 201), a drug-filled cartridge (213) or structure for receiving (210) a drug-filled cartridge (213), the (213) comprising an outlet (216) and an axially displaceable piston (page 9:26-36, page 10:1-7 – “cartridge is provided with a piston”), drug expelling structure comprising: a drive member (220) adapted to engage and axially move the piston to thereby expel an amount of drug from the cartridge (213) through the outlet (page 9:26-36, page 10:1-7 – “cartridge is provided with a piston”), and an indicator member (Fig. 25) arranged to move corresponding to an action performed on or by the drug delivery device (page 21:19-23 – “indicator member, e.g. in the form of an electrically conducting projection arranged on the scale drum”), wherein the electronic label (700) comprises a flexible carrier foil (710) on which is formed or mounted: an energy source (740), a communication structure (720) and a processor (730) adapted to (i) receive input from the drug delivery device indicative of indicator member movement (page 20:24-35 – “When a dose has been set and the user releases the expelling mechanism to expel a dose, the ratchet tube 450 (FIG. 7) will be moved distally and start to rotate, this subsequently resulting in the label switch being actuated (FIG. 16.2) as described with reference to FIGS. 5-8” which means that use of the device acts as a trigger to actuate the label), and (ii) control the communication structure (720) to emit a coded signal comprising information derived from received input from the drug delivery device indicative of indicator member movement (page 15:35-36, page 16:1-3 – “the timing cycle can be viewed on the display,” where the timing cycle is a type of coded signal indicative of when the indicator member was triggered by movement of the pen).
Radmer discloses all of the elements of the claim but is silent regarding “a sound transducer, and (ii) control the sound transducer to emit a coded signal comprising information derived from received input from the drug delivery device indicative of indicator member movement.” However, Whalley teaches a drug delivery device monitoring system, thus being in the same field of endeavor, with a communication structure in the form of a microphone or, alternatively, a display (¶0037). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the display of Radmer to incorporate a microphone (which is a type of sound transducer) as taught by Whalley because doing so would be the result of a simple substitution of one known element (the microphone of Whalley) for another known element (the display of Radmer) to obtain predictable results (transmit information to a user about the drug delivery device). 
claim 11, Radmer in view of Whalley discloses an electronic label as in claim 10, wherein the sound transducer taught by Whalley in the rejection of claim 10 is a “sound emitter” in the form of a microphone. 
Regarding claim 15, Radmer in view of Whalley discloses an electronic label as in claim 10, which further discloses:
further comprising sensor structure (1801; Fig. 25) adapted to detect, directly or indirectly, movement of the indicator member (page 23:30-33 – “a switch arrangement based on the label being provided with a piezo element 1801 being actuated during dose setting and/or dose expelling”), the processor being adapted to receive input from the sensor structure (1801) (page 20:24-35 – “When a dose has been set and the user releases the expelling mechanism to expel a dose, the ratchet tube 450 (FIG. 7) will be moved distally and start to rotate, this subsequently resulting in the label switch being actuated (FIG. 16.2) as described with reference to FIGS. 5-8” which means that activation of the sensor structure translates to the processor turning on to actuate the label).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer in view of Whalley further in view of Johansen (US 5620004).
Regarding claim 3, Radmer in view of Whalley discloses a drug delivery device as in claim 1 but is silent regarding “the sound transducer emits sound signals in the 15-25 kHz range.” However, Johansen teaches an audio signal for a medical device, thus being in the same field of endeavor, which is “100-200 Hz and/or 10,000-20,000 Hz” because such a range is “more easily detected in the presence of "white" noise” (Col. 5:6-8). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sound emitted by the sound transducer taught by Whalley to emit a sound in the range of 10-20 kHz in order to provide a sound more easily detected in the presence of "white" noise, as taught by Johansen.
Regarding claim 12, Radmer in view of Whalley discloses an electronic label as in claim 10 but is silent regarding “the sound transducer emits sound signals in the 15-25 kHz range.” However, Johansen teaches an audio signal for a medical device, thus being in the same field of endeavor, which is “100-200 Hz and/or 10,000-20,000 Hz” because such a range is “more easily detected in the presence of "white" noise” (Col. 5:6-8). It would have been obvious to one of ordinary skill in the art prior to the .
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer in view of Whalley further in view of Cowe. 
Regarding claim 4, Radmer in view of Whalley discloses a drug delivery device as in claim 1 but is silent regarding “the sound transducer is a piezoelectric sound transducer.” However, Cowe teaches a drug delivery device monitoring system, thus being in the same field of endeavor, with a communication structure in the form of a sound emitter (147; Fig. 10) that is a piezoelectric transducer, which provides a “conveniently compact and simple construction” (¶0071). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sound transducer taught by Whalley to be a piezoelectric transducer as taught by Cowe in order to provide a sound emitter with a conveniently compact and simple construction, as taught by Cowe.
Regarding claim 13, Radmer in view of Whalley discloses an electric label as in claim 10 but is silent regarding “the sound transducer is a piezoelectric sound transducer.” However, Cowe teaches a drug delivery device monitoring system, thus being in the same field of endeavor, with a communication structure in the form of a sound emitter (147; Fig. 10) that is a piezoelectric transducer, which provides a “conveniently compact and simple construction” (¶0071). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sound transducer taught by Whalley to be a piezoelectric transducer as taught by Cowe in order to provide a sound emitter with a conveniently compact and simple construction, as taught by Cowe.
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Radmer et al (WO 2015/071354) in view of Cowe et al (US 2017/0007765), fails to disclose or make obvious a device as described in claims 6 and 14. Specifically, (700; Fig. 14) that is formed with a display (720), but not a sound transducer. Cowe teaches an indicator device (140; Fig. 10) with a sound transducer (147), but not in the form of a label made from a piezoelectric foil. It would not be obvious to a person of ordinary skill in the art to combine the individual elements of these two references without using hindsight reasoning. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 6 and 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.